Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 6, 7 and 9-14, drawn to an ectoine-producing recombinant yeast, in the genome of which: (A) (i) at least one nucleic acid encoding an aspartokinase is overexpressed and/or is under the control of an inducible or repressible promoter; and/or (ii) at least one nucleic acid encoding an aspartate kinase is overexpressed and/or is under the control of an inducible or repressible promoter; (B) at least one nucleic acid encoding an aspartate semi-aldehyde dehydrogenase and/or at least one nucleic acid encoding an aspartate semi-aldehyde dehydrogenase that can use as coenzyme both NAD and NADP is overexpressed and/or is under the control of an inducible or repressible promoter; (C) at least one nucleic acid encoding a diaminobutyrate aminotransferase is overexpressed and/or is under the control of an inducible or repressible promoter; (D) (i) at least one nucleic acid encoding an homoserine-O- acetyltransferase MET2 is overexpressed and/or is under the control of an inducible or repressible promoter; (ii) at least one nucleic acid encoding an homoserine-O- acetyltransferase METX is overexpressed and/or is under the control of an inducible or repressible promoter, and/or (iii) at least one nucleic acid encoding a diaminobutyric acid acetyltransferase is overexpressed and/or is under the control of an inducible or repressible promoter; (E) at least one nucleic acid encoding an ectoine synthase is overexpressed and/or is under the control of an inducible or repressible promoter; (F) (i) at least one endogenous nucleic acid encoding an homoserine dehydrogenase has been deleted and/or interrupted, and/or (ii) at least one, nucleic acid encoding an homoserine dehydrogenase is independently: - under the control of an inducible or repressible promoter; - under the control of a weak promoter; and/or - in a destabilized form, and at least one nucleic acid encoding an aspartate transaminase is overexpressed and/or is under the control of an inducible promoter.
II, claim(s) 1, 3, 6, 7 and 9-14, drawn to an ectoine-producing recombinant yeast, in the genome of which: (A) (i) at least one nucleic acid encoding an aspartokinase is overexpressed and/or is under the control of an inducible or repressible promoter; and/or (ii) at least one nucleic acid encoding an aspartate kinase is overexpressed and/or is under the control of an inducible or repressible promoter; (B) at least one nucleic acid encoding an aspartate semi-aldehyde dehydrogenase and/or at least one nucleic acid encoding an aspartate semi-aldehyde dehydrogenase that can use as coenzyme both NAD and NADP is overexpressed and/or is under the control of an inducible or repressible promoter; (C) at least one nucleic acid encoding a diaminobutyrate aminotransferase is overexpressed and/or is under the control of an inducible or repressible promoter; (D) (i) at least one nucleic acid encoding an homoserine-O- acetyltransferase MET2 is overexpressed and/or is under the control of an inducible or repressible promoter; (ii) at least one nucleic acid encoding an homoserine-O- acetyltransferase METX is overexpressed and/or is under the control of an inducible or repressible promoter, and/or (iii) at least one nucleic acid encoding a diaminobutyric acid acetyltransferase is overexpressed and/or is under the control of an inducible or repressible promoter; (E) at least one nucleic acid encoding an ectoine synthase is overexpressed and/or is under the control of an inducible or repressible promoter; (F) (i) at least one endogenous nucleic acid encoding an homoserine dehydrogenase has been deleted and/or interrupted, and/or (ii) at least one, nucleic acid encoding an homoserine dehydrogenase is independently: - under the control of an inducible or repressible promoter; - under the control of a weak promoter; and/or - in a destabilized form, and  the genome of which at least one nucleic acid encoding a glutamate dehydrogenase that converts oxo-glutarate to glutamate is overexpressed and/or is under the control of an inducible or repressible promoter.
Group III, claim(s) 1 and 4-14, drawn to an ectoine-producing recombinant yeast, in the genome of which: (A) (i) at least one nucleic acid encoding an aspartokinase is overexpressed and/or is under the control of an inducible or repressible promoter; and/or (ii) at least one nucleic acid encoding an aspartate kinase is overexpressed and/or is under the control of an inducible or repressible promoter; (B) at least one nucleic acid encoding an aspartate semi-aldehyde dehydrogenase and/or at least one nucleic acid encoding an aspartate semi-aldehyde dehydrogenase that can use as coenzyme both NAD and NADP is overexpressed and/or is under the control of an inducible or repressible promoter; (C) at least one nucleic .

Claims 1, 6, 7 and 9-14 link(s) inventions I-III.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1, 6, 7 and 9-14.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of promoter in claim 1, part (A):  Applicant is required to elect one species of promoter expressing aspartokinase selected from  pTDH3, pENO2, pTEF-KI, pTEF3, pTEF1, pADH1, pGMP1, pFBA1, pPDC1, pCCW12, pGK1, pSAM4, pCUP1-1, pCUP1.Cgla, pCUP1.Sba, pACU1, pACU2, pACU3p, pACU4p, pACU5, pACU6, pACU7, pACU8, pACU9, pACU10p, pACUl1, pACU12, pACU13, pACU14, pACU15, pGAL/CUP1p, pCRS5, pCHA1, pURA3, pRPLA1, pNUP57, pGAP1, pCTR1, pCTR3, pCUR1, pCUR2, pCUR3, pCUR4, pCUR5p, pCUR6, pCUR7, pCUR8, pCUR9, pCUR10, pCUR11, pCUR12, pCUR13, pCUR14, pCUR15, pCUR16, pCUR17, pLYS1, pLYS4, pLYS9, pLYR1p, pLYR2p, pLYR3p, pLYR4p, pLYR5p, pLYR6p, pLYR7p, pLYR8, pLYR9, pLYR10, pLYRi1, pMET17, pMET6, pMET14, pMET3, pSAM1, pSAM2, pMDH2, pJEN1, pICL1, pADH2 and pMLS1.
Species of promoter in claim 1, part (B):  Applicant is required to elect one species of promoter expressing aspartate semi-aldehyde dehydrogenase selected from  pTDH3, pENO2, pTEF-KI, pTEF3, pTEF1, pADH1, pGMP1, pFBA1, pPDC1, pCCW12, pGK1, pSAM4, pCUP1-1, pCUP1.Cgla, pCUP1.Sba, pACU1, pACU2, pACU3p, pACU4p, pACU5, pACU6, pACU7, pACU8, pACU9, pACU10p, pACUl1, pACU12, pACU13, pACU14, pACU15, pGAL/CUP1p, pCRS5, pCHA1, pURA3, pRPLA1, pNUP57, pGAP1, pCTR1, pCTR3, pCUR1, pCUR2, pCUR3, pCUR4, pCUR5p, pCUR6, pCUR7, pCUR8, pCUR9, 
Species of promoter in claim 1, part (C):  Applicant is required to elect one species of promoter expressing diaminobutyrate aminotransferase selected from  pTDH3, pENO2, pTEF-KI, pTEF3, pTEF1, pADH1, pGMP1, pFBA1, pPDC1, pCCW12, pGK1, pSAM4, pCUP1-1, pCUP1.Cgla, pCUP1.Sba, pACU1, pACU2, pACU3p, pACU4p, pACU5, pACU6, pACU7, pACU8, pACU9, pACU10p, pACUl1, pACU12, pACU13, pACU14, pACU15, pGAL/CUP1p, pCRS5, pCHA1, pURA3, pRPLA1, pNUP57, pGAP1, pCTR1, pCTR3, pCUR1, pCUR2, pCUR3, pCUR4, pCUR5p, pCUR6, pCUR7, pCUR8, pCUR9, pCUR10, pCUR11, pCUR12, pCUR13, pCUR14, pCUR15, pCUR16, pCUR17, pLYS1, pLYS4, pLYS9, pLYR1p, pLYR2p, pLYR3p, pLYR4p, pLYR5p, pLYR6p, pLYR7p, pLYR8, pLYR9, pLYR10, pLYRi1, pMET17, pMET6, pMET14, pMET3, pSAM1, pSAM2, pMDH2, pJEN1, pICL1, pADH2 and pMLS1.
Species of nucleic acid in claim 1, part (D): Applicant is required to elect one species of nucleic acid encoding a protein selected from MET2, METX and diaminobutyric acid acetyltransferase.
Species of promoter in claim 1, part (D):  Applicant is required to elect one species of promoter expressing MET2, METX or diaminobutyric acid acetyltransferase selected from  pTDH3, pENO2, pTEF-KI, pTEF3, pTEF1, pADH1, pGMP1, pFBA1, pPDC1, pCCW12, pGK1, pSAM4, pCUP1-1, pCUP1.Cgla, pCUP1.Sba, pACU1, pACU2, pACU3p, pACU4p, pACU5, pACU6, pACU7, pACU8, pACU9, pACU10p, pACUl1, pACU12, pACU13, pACU14, pACU15, pGAL/CUP1p, pCRS5, pCHA1, pURA3, pRPLA1, pNUP57, pGAP1, pCTR1, pCTR3, pCUR1, pCUR2, pCUR3, pCUR4, pCUR5p, pCUR6, pCUR7, pCUR8, pCUR9, pCUR10, pCUR11, pCUR12, pCUR13, pCUR14, pCUR15, pCUR16, pCUR17, pLYS1, pLYS4, pLYS9, pLYR1p, pLYR2p, pLYR3p, pLYR4p, pLYR5p, pLYR6p, pLYR7p, pLYR8, pLYR9, pLYR10, pLYRi1, pMET17, pMET6, pMET14, pMET3, pSAM1, pSAM2, pMDH2, pJEN1, pICL1, pADH2 and pMLS1.
Species of promoter in claim 1, part (E):  Applicant is required to elect one species of promoter expressing ectoine synthase selected from pTDH3, pENO2, pTEF-KI, pTEF3, pTEF1, pADH1, pGMP1, pFBA1, pPDC1, pCCW12, pGK1, pSAM4, pCUP1-1, pCUP1.Cgla, pCUP1.Sba, pACU1, pACU2, pACU3p, pACU4p, pACU5, pACU6, pACU7, pACU8, pACU9, pACU10p, pACUl1, pACU12, pACU13, 
Species of claim 1, part (F): Applicant is required to elect one species selected from A) endogenous nucleic acid encoding homoserine dehydrogenase is deleted or interrupted; B) nucleic acid encoding a homoserine dehydrogenase is under the control of an inducible promoter; C) nucleic acid encoding a homoserine dehydrogenase is under the control of a repressible promoter; D) nucleic acid encoding a homoserine dehydrogenase is under the control of a weak promoter; and E) nucleic acid encoding a homoserine dehydrogenase is a destabilized form.  
Species of promoter in claim 1, part (F): If applicant elects one of species B), C) or D) above for species of claim 1, part (F), applicant is required to elect one species of promoter selected from pTDH3, pENO2, pTEF-KI, pTEF3, pTEF1, pADH1, pGMP1, pFBA1, pPDC1, pCCW12, pGK1, pSAM4, pCUP1-1, pCUP1.Cgla, pCUP1.Sba, pACU1, pACU2, pACU3p, pACU4p, pACU5, pACU6, pACU7, pACU8, pACU9, pACU10p, pACUl1, pACU12, pACU13, pACU14, pACU15, pGAL/CUP1p, pCRS5, pCHA1, pURA3, pRPLA1, pNUP57, pGAP1, pCTR1, pCTR3, pCUR1, pCUR2, pCUR3, pCUR4, pCUR5p, pCUR6, pCUR7, pCUR8, pCUR9, pCUR10, pCUR11, pCUR12, pCUR13, pCUR14, pCUR15, pCUR16, pCUR17, pLYS1, pLYS4, pLYS9, pLYR1p, pLYR2p, pLYR3p, pLYR4p, pLYR5p, pLYR6p, pLYR7p, pLYR8, pLYR9, pLYR10, pLYRi1, pMET17, pMET6, pMET14, pMET3, pSAM1, pSAM2, pMDH2, pJEN1, pICL1, pADH2 and pMLS1.
Species of claim 2:  Applicant is required to elect one promoter controlling expression of an nucleic acid encoding aspartate transaminase selected from pTDH3, pENO2, pTEF-KI, pTEF3, pTEF1, pADH1, pGMP1, pFBA1, pPDC1, pCCW12, pGK1, pSAM4, pCUP1-1, pCUP1.Cgla, pCUP1.Sba, pACU1, pACU2, pACU3p, pACU4p, pACU5, pACU6, pACU7, pACU8, pACU9, pACU10p, pACUl1, pACU12, pACU13, pACU14, pACU15, pGAL/CUP1p, pCRS5, pCHA1, pURA3, pRPLA1, pNUP57, pGAP1, pCTR1, pCTR3, pCUR1, pCUR2, pCUR3, pCUR4, pCUR5p, pCUR6, pCUR7, pCUR8, pCUR9, pCUR10, pCUR11, pCUR12, pCUR13, pCUR14, pCUR15, pCUR16, pCUR17, pLYS1, pLYS4, pLYS9, pLYR1p, 
Species of claim 3: Applicant is required to elect one promoter controlling expression of an nucleic acid encoding glutamate dehydrogenase selected from pTDH3, pENO2, pTEF-KI, pTEF3, pTEF1, pADH1, pGMP1, pFBA1, pPDC1, pCCW12, pGK1, pSAM4, pCUP1-1, pCUP1.Cgla, pCUP1.Sba, pACU1, pACU2, pACU3p, pACU4p, pACU5, pACU6, pACU7, pACU8, pACU9, pACU10p, pACUl1, pACU12, pACU13, pACU14, pACU15, pGAL/CUP1p, pCRS5, pCHA1, pURA3, pRPLA1, pNUP57, pGAP1, pCTR1, pCTR3, pCUR1, pCUR2, pCUR3, pCUR4, pCUR5p, pCUR6, pCUR7, pCUR8, pCUR9, pCUR10, pCUR11, pCUR12, pCUR13, pCUR14, pCUR15, pCUR16, pCUR17, pLYS1, pLYS4, pLYS9, pLYR1p, pLYR2p, pLYR3p, pLYR4p, pLYR5p, pLYR6p, pLYR7p, pLYR8, pLYR9, pLYR10, pLYRi1, pMET17, pMET6, pMET14, pMET3, pSAM1, pSAM2, pMDH2, pJEN1, pICL1, pADH2 and pMLS1.

Applicant is required to elect a species of claims 4 and 5 by making the following elections from (A) and (B) below:
Elect two species from the following: i) deletion of an endogenous nucleic acid encoding AGP3; ii) deletion of an endogenous nucleic acid encoding branched-chain amino-acid permease 3; iii) deletion of an endogenous nucleic acid encoding branched-chain amino-acid permease 2; iv) deletion of an endogenous nucleic acid encoding GAP1; v) deletion of an endogenous nucleic acid encoding GNP1; vi) deletion of an endogenous nucleic acid encoding AGP1; vii) deletion of an endogenous nucleic acid encoding MUP3; viii) deletion of an endogenous nucleic acid encoding MUP1; ix) at least one nucleic acid encoding AQR1 is overexpressed; and x) at least one nucleic acid encoding polyamine transporter 1 is overexpressed.
For each species of nucleic acid elected in part (A) further elect one species from only one of i) or ii) as follows: 
elect one promoter controlling expression of a nucleic acid elected in (A) encoding the elected protein selected from TDH3, pENO2, pTEF-KI, pTEF3, pTEF1, pADH1, pGMP1, pFBA1, pPDC1, pCCW12, pGK1, pSAM4, pCUP1-1, OR
the nucleic acid elected in (A) encoding the elected protein encodes such protein in destabilized form.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 13-14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III and species lack unity of invention because even though the inventions of these groups require the technical feature of the features of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Eilert et al. (EP 2743350 A1) (see IDS) further in view of Ning et al. (Pathway construction and metabolic engineering for fermentative production of ectoine in Escherichia coli, Metabolic Eng. 36 (2016): 10-18).
Fig. 1 and related text of Eilert et al. teach an ectoine-producing recombinant yeast cell overexpressing nucleic acids encoding diaminobutyrate aminotransferase (EctB), diaminobutyric acid acetyltransferse (EctA), and ectonine synthase (EctC) as further described in para. [0015] of Eilert et al.
	Eilert et al., para. [0068], further teach “For further optimization of the 5-hydroxyectoine synthesis in H. polymorpha several points need consideration. The precursor compound L-aspartate-semialdehyde is synthesized from aspartate by the two enzymes aspartatekinase (Ask) and L-aspartate-semialdehyde dehydrogenase (Asd). However, it is known that variants of Ask can be feedback sensitive to compounds of the aspartate pathway (methionine, lysine and threonine). The existence of a H. polymorpha Ask is supported by our finding that the 5-hydroxyectoine synthesis was downregulated when methionine, lysine or threonine was added during cultivation. Deletion of the putative feedback regulated Ask and expression of a feedback independent variant is an option for process improvement.” The preceding is a direct suggestion to overexpress a feedback independent aspartate kinase in addition to the ectABC genes discussed above such that the ordinarily skilled artisan at the time of filing would have been motivated to do the same.  Similarly, as far as Eilert et al. directly state that Asd activity is needed for synthesis of precursor compound L-aspartate-semialdehyde, at the time of filing the ordinarily skilled artisan would have been motivated to overexpress a gene encoding Asd as well with a reasonable expectation of increasing availability of the precursor L-aspartate-semialdehyde.
	Regarding further recitation in claim 1 of deletion of a nucleic acid encoding homoserine dehydrogenase, Ning et al. teach recombinant E. coli expressing a similar gene cluster ectABC as described above for production of ectoine wherein “Subsequently, thrA encoding the bifunctional aspartokinase/homoserine dehydrogenase was deleted to weaken the competitive L-threonine branch, resulting in an increase of ectoine titer.” Ning et al., abstract. A “a feed back resistant lysC from Corynebacterium glutamicum encoding the aspartatekinase was introduced to complement the enzymatic activity deficiency caused by thrA deletion.” Ning et al., abstract.  As shown in Fig. 1 of Ning et al., the activity of thrA encoding homoserine dehydrogenase activity contributes to the conversion of the L-aspartate semialdehyde precursor to homoserine and threonine.  In view of the teachings of Ning et al. that homoserine dehydrogenase activity is disadvantageous for ectoine production, the ordinarily skilled artisan would have been motivated to delete nucleic acids encoding endogenous homoserine ectABC genes for ectoine production including the recombinant yeast cells taught by Eilert et al. in order to achieve increased ectoine production with a reasonable expectation of success.  
	For these reasons, claim 1 does not recite a special technical feature that makes a contribution over the prior art such that the claims fail to all recite a special technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652